I dissent.
In the case of Temescal Rock Co. v. Industrial Acc. Com.,180 Cal. 637, [182 P. 447], the parties believed in good faith that the procurement of a marriage license constituted them husband and wife and in good faith entered upon that relation. Under the common law and in this state prior to 1895, such acts would constitute them husband and wife. Only a mistake of law prevented such conduct constituting a valid marriage. There was no moral turpitude in the conduct of the parties and they did not discover the invalidity of the marriage before the putative husband was killed, in such a case there was no injustice in giving validity to the actual bona fide intention and relationship of the parties.
In the case of Maryland Casualty Co. v. Industrial Acc. Com.,
the commission had allowed compensation to two minor children whose mother had married the decedent and who he apparently believed to be his wife. The children were being supported by the deceased as members of his family. After his death it was discovered that the mother of the children had married decedent the day before an interlocutory decree of divorce had been entered in an action for divorce against the husband and father of the children. The mother claimed that she entered into the relationship in good faith, although the commission found otherwise. The petition for a hearing in this court was denied. Whatever force that denial may have as a precedent, it does not cover a case where the employee deliberately enters upon an adulterous *Page 210 
cohabitation with the wife of another man. Such a relationship violates the law of God and man. (Deut. v, 18; Matt. v, 27, 28; Pen. Code, 269a.) The woman and child were the family of another man. How can it be said that a family altar had been erected in good faith? It is one thing to hold that parties may establish a family in good faith where both are acting under a mistake of law, and quite another to hold that a family may be established where both the man and woman deliberately assume the family relationship in conscious violation of the criminal law and where such conduct is malum in se. Indeed, the commission found that such relationship was not in good faith and consequently disallowed compensation to the woman, except five hundred dollars as stipulated. The question, then, is whether the infancy of the child can justify an allowance to it where the two adult parties to the relationship were not acting in good faith in establishing the relationship. In other words, can the good faith of the child, or rather its lack of bad faith, characterize the family as one existing in "good faith," sufficiently to cover the bad faith of the mother and of the employee? To so hold would, in effect, strike out the words "good faith" from the statute. For assuredly the intent of the minor child could not be determinative of the case. The support of the child was, no doubt, a mere incident to the meretricious relationship, and we may well assume one of the considerations moving from the man to the woman for her continuance of the relationship.
To assume that the legislature, in the enactment of the Workman's Compensation. Act, intended to reward parties to a relationship entered into in defiance of the penal laws of the state and against good morals is to violate the most fundamental canons of statutory construction. It should be said, however, that the commission found that the husband of Mrs. Lola Miller died before she began to cohabit with the deceased. Presumably this finding is the result of the application of the presumption of innocence, but is in opposition to her statement that they intended to get a divorce.
Whatever may be said as to the rights of a child taken into the home with a bona fide, intent to continue its support, coupled with actual support for a long time, it seems clear that where the consent of the child's mother to a criminal *Page 211 
relationship is an essential element in such conduct, such a family or household is not established in good faith, and the child is not a member of decedent's family in good faith. Our previous decisions in favor of those who ignorantly violate statute law have, I think, gone to the utmost limit in liberality in favor of the employee's family and against the employer.